Title: Isaac Smith Sr. to John Adams, 6 May 1778
From: Smith, Isaac Sr.
To: Adams, John



John Adams Esqr.
Boston May the 6th. 1778

Hopeing this might find you safe Arrived, and haveing an Opportunity by Via Cadiz, thought itt might be Agreeable to let you know your family and friends are well.
A fleet from France is now Arriveing. The Dean Frigate with Young Cushing &c. is att Portsmouth. Mr. Dean was landed att the Eastward as you will know as the ship returnd.—Tryon sent Out part of an Act to Govr. Trumbal. I have inclosed his Answer which is very spirited, and to the purpose, and is much Admired.
You will probably have heard of the loss of the Alfred, Capt. Hinman, who with the Rawley Agreed to Attack two Ships of much less force—the Rawley haveing as many people as both the british ships. Hinman went to Attack them, According to Agreement, but the Rawley kept her Wind and never went to his Assistance and after engaging both Vessells sometime, he was Obliged to strike. So we go on with Continental ships, by all Accounts itt is a much worse Affair than McNeils.
A ship of Warr is this day Arrived with duplicates of what Mr. Dean brought. We have Advise from Bilbao to the last of March and was in hopes to have heard of your Arrival.—Hopeing to here of your Arrival soon is the wish of Yr. Most hum. servt.,

Isaac Smith

